Citation Nr: 1646933	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to July 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in June 2016.  In September 2016, the Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.90, 20.903 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS), Virtual VA, and a paper claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in November 2010, prior to the initial decision on the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was also afforded a VA examination in December 2010 and an addendum opinion was obtained in July 2012.  In addition, as noted above, the Board obtained a VHA opinion in August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2016 VHA opinion is adequate to decide the case because it is based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history and complaints.  The opinion also addresses the central medical issue and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran claims that his current bilateral hearing loss is due to noise exposure during his military service.  Specifically, he contends that he was exposed to noise while working as track mechanic in service and while at the firing range.  See February 2012 VA Form 9; December 2010 VA examination.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, sensorineural hearing loss is considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.

The Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for a hearing loss disability.  The Veteran's hearing was tested in July 1968 during his entrance to service.  At that time, audiometric findings in International Standards Organization (ISO) units were as follows:


500
1000
2000
3000
4000
Right
15
5
0
N/A
5
Left
25
5
0
N/A
5

The Veteran's hearing was again tested in January 1970, approximately 5 months before his separation from service.  Audiometric findings were as follows:


500
1000
2000
3000
4000
Right
5
10
5
N/A
15
Left
10
5
5
N/A
10

There is also an undated audiogram graph in the Veteran's service treatment records.

Following his separation from service, the Veteran did not seek treatment for hearing loss, and there is no evidence of that disorder within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many decades after his military service, and he did not complain of hearing loss for many decades following his separation from service.

Based on this evidence, the Board finds that a sensorineural hearing loss disability, nor manifestations sufficient to identify the disease entity, were shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of a sensorineural hearing loss disability was shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's statement in his February 2012 VA Form 9 that his hearing loss began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While laypersons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had hearing loss since his military service.  However, his statements are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of a hearing loss disability in service.  Further, while the Veteran noted other disabilities, he denied having ear trouble and hearing loss on his January 1970 Report of Medical History.  Moreover, objective testing in July 1968 and in January 1970 did not reveal hearing loss as defined under 38 C.F.R. § 3.385.  As such, there exists affirmative evidence showing that he did not have hearing loss in service.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an in-service onset.  Thus, the Board assigns greater probative value to the contemporaneous documentary evidence than the recollections of the Veteran of events which occurred decades previously.  

For these reasons, the Board finds that the reported onset of a hearing loss disability is outweighed by the evidence of record discussed above.  Therefore, the Board concludes that the Veteran's hearing loss did not manifest in service or within a year of service.  

Nevertheless, as noted above, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he experienced noise exposure in service, which caused his bilateral hearing loss.  See February 2012 VA Form 9.  Specifically, the Veteran stated that he was exposed to noise while he worked as a track mechanic, and from being on the firing range.  See December 2010 VA examination.  Indeed, the Veteran's DD-214 indicates that the Veteran worked as a track mechanic.  Thus, the Veteran's testimony is credible and competent with regard to his history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.

In December 2010, the Veteran was afforded a VA examination.  As stated above, the Veteran reported that his military noise exposure included work as a track mechanic, and noise exposure from being on the firing range.  The Veteran indicated that after the firing range he would have pain and ringing in his ears.  He reported that, as a civilian, that he had some noise exposure while doing office work.  However, he indicated that he wore hearing protection while at work.  He reported that he did not have any recreational noise exposure.  

At the December 2010 VA examination, the puretone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
25
25
20
60
70
Left
25
25
15
70
80

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner ultimately opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  In so finding, the examiner noted that the Veteran had normal hearing bilaterally on his discharge audiogram and no evidence of a significant shift in thresholds from induction to discharge.  

In July 2012, the Agency of Original Jurisdiction obtained an addendum opinion to the December 2010 VA examination.  The addendum opinion reflects the examiner's opinion that both the induction examination and the discharge examination showed normal hearing bilaterally and that the Veteran did not have a significant shift in thresholds in both ears from induction to discharge.  Further, the examiner quoted the Institute of Medicine, stating that current science indicates that the "'understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.'"  The examiner continued that "'[t]he evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.'"  The examiner ultimately opined that the Veteran's hearing impairment is less likely as not caused by or aggravated by military noise exposure.

In a December 2011 statement, the Veteran's private doctor opined that, due to the audiogram results, it was as likely as not that the Veteran's hearing loss was caused by the noise exposure he endured while in the military.  The examiner did not provide any additional detail.  The Board finds that this opinion is of limited probative value because it contains an incomplete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (stating, "if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").

In the August 2016 Veterans Health Administration (VHA) opinion, an otolaryngologist opined that it is less likely as not that the Veteran's bilateral hearing loss disability had its onset in service, was caused by service or is related to military service.  In so finding, the otolaryngologist reviewed the line of research that the Board directed him to consider as he opined on the Veteran's bilateral hearing loss.  Additionally, the examiner addressed the in-service audio examinations, the threshold shifts, the possibility of delayed-onset of hearing loss, and the previous medical opinions.

Regarding the audiological examinations, the otolaryngologist noted that the Veteran's hearing was normal at his July 1968 entrance examination, and at his January 1970 separation examination.  The otolaryngologist also noted that the appearance of worse hearing at the 500 Hz frequency at the Veteran's July 1968 entrance examination might be associated with the test environment.  Additionally, the otolaryngologist stated that the undated audiogram appears to be a graph with results that equal those on the handwritten July 1968 entrance examination.  Thus, it appears as if they are the same test.  

Regarding the threshold shifts, the otolaryngologist opined that the likelihood is small that loud noises experienced by the Veteran including gunfire while at the gun range and work as a truck mechanic resulted in permanent damage to auditory hair cells.  Further, the examiner opined that noise exposure of this nature might result in temporary threshold shifts but, unless they are documented, they cannot be considered permanent threshold shifts.  Importantly, the otolaryngologist noted that at the December 2010 VA examination, the Veteran's threshold at 4 kHz was 10 dB better in his right ear than in his left.  The otolaryngologist stated that if the mild degree or worse hearing in the right ear, at this frequency in 1970, were to be a precursor to later sensorineural deafness, then one would expect to find persistently worse hearing in the right ear at 4 kHz.

With regard to delayed-onset, the examiner stated that the concept that early noise exposure will result in accelerated sensorineural loss later in life is at this time speculative and is not generally accepted clinically.  On the contrary, the otolaryngologist stated that what is accepted is that when a patient manifests with permanent sensorineural hearing loss, additional excessive noise exposure may result in worsening hearing loss.  Further, he said that extrapolating what is consistent with a temporary threshold shift, to permanent hearing loss decades later is not logical. 

Moreover, the otolaryngologist addressed the November 2010 private audiometric evaluation and the subsequent December 2011 private opinion.  In this regard, otolaryngologist noted that he did not see in the records a detailed history of noise exposure obtained by the audiologist.  Instead, he saw hand-written notes on the audiogram that state "ringing in both ears," "same hearing," "no pain," and "draining."  Additionally, the otolaryngologist opined that the private examiner's December 2011 letter, written over a year after the audiometric evaluation, puts the private opinion into considerable question and is not a logical conclusion from the records available.

Further, the otolaryngologist noted that the December 2010 VA examination showed normal but borderline hearing thresholds through 2 kHz with moderate to severely decreased thresholds at and above 3 kHz.  Additionally, the otolaryngologist stated that the patterns of this hearing test, roughly 40 years after separation, is very commonly seen and consistent with presbycusis.  Indeed, the otolaryngologist noted that he often sees the Veteran's pattern of hearing loss in patients without any known contributing factors to hearing loss, other than aging.  

The otolaryngologist addressed the line of research suggested by the Board.  The otolaryngologist stated that those papers are results of experiments performed on mouse and guinea pig models, thus making their extrapolation to humans difficult.  Furthermore, the otolaryngologist stated that the research conducted by Dr. Sharon G. Kujawa is interesting basic research, but at this time has little applicability in human clinical medicine.  Ultimately, the otolaryngologist opined that it is less likely as not that the Veteran's bilateral hearing loss disability had its onset in service, was caused by service or is related to military service.  

The Board finds that the August 2016 VHA opinion is adequate and the most probative evidence of record on this matter.  As discussed above, the otolaryngologist reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  He also relied on his own expertise, knowledge, and training.  In addition, the otolaryngologist supported his opinion with a clear and thorough rationale.  
The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the August 2016 VHA opinion outweighs the general assertions of the Veteran.  As noted above, the VHA examiner has training, knowledge, and expertise.  He reviewed the evidence of record, including the Veteran's own lay statements, and relied on his expertise in rendering his opinion supported by rationale.  Therefore, the Board finds that the August 2016 VHA opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and his military service is that provided by the VHA examiner in August 2016, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claim for service connection for bilateral hearing loss must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


